DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul (DYNAMICS OF A HORIZONTAL PARTIALLY FILLED MULTI-STAGE ROTATING DISC-BLADE PROCESSOR FOR VISCOUS SYSTEMS, December 1996).
Considering Claims 1 and 8:  Abdul teaches a continuous production device (pg. 5) of the structure 
    PNG
    media_image1.png
    611
    894
    media_image1.png
    Greyscale
comprising a reactor main body (Fig. 4-10); six discs/divider plates that divide the main body into a plurality of reaction vessels (pg. 27; Table 4-1), with a stirring blade attached to the surface of the divider plate, and where the stirring blades are spaced apart from the adjacent divider plate (Table 4-1, Figure 4-8, Figure 4-10); a liquid inlet/raw material supply unit configured to supply a raw material (Figure. 4-10); an outlet/raw material recovery unit configured to recover the reaction mixture (Figure 4-10); wherein each of the divider plates has a rotation center (Figure 4-8); the gas phase is in communication at the top of the reactor while the liquid phase components are in communication at the bottom of the reactor through the gap between the disc and the wall of the vessel (pg. 33, Figure 4-10).  Abdul teaches the reactor vessel as having a diameter of 9.5 inches, the diameter of the disc as being 8.75 and the clearance between the disc and the wall as being 0.375 inches (Table 4-1).  The area of the clearance (area of the total diameter-area of the disc) is 90.25π-76.57π and the area of the internal space of the reactor is 90.25π.  Therefore the percentage is the area of the clearance to the total area is 13.68/90.25 or 15%.
	Abdul teaches using the reactor for polycondensation reactions (pg. 4), but doesn’t teach a desalting solution polycondensation.  The type of polymerization reaction is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Abdul teaches the blades as being attached on either side of the rotating disc (pg. 34).  There are three options for the attachment of the stirring blades, the upstream side, the downstream side, or both sides.  Therefore, there are a finite number of recognizable alternatives.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.
Considering Claims 2-4:  Abdul teaches the rotation center as being a rotation shaft, with rotation shaft extends across the reaction vessel and the discs are provided on the rotation shaft (Figure 4-10).
Considering Claim 5:  Abdul teaches the divider discs as comprising two stirring blades on each disc (Figure 4-8).
Considering Claim 10:  Abdul teaches the divider plates as each being a disc of the same size and shape (Figure 4-10).
Considering Claim 12:  Abdul teaches a gas outlet (Figure 4-10), which would necessarily remove moisture from gas phase with the rest of the gas phase.
Considering Claims 16 and 17:  Abdul teaches the blades as being bisected by the rotation shaft (Figure 4-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul (DYNAMICS OF A HORIZONTAL PARTIALLY FILLED MULTI-STAGE ROTATING DISC-BLADE PROCESSOR FOR VISCOUS SYSTEMS, December 1996) as applied to claim 1 above, and further in view of Kazumi et al. (JP 2002-220466).
Considering Claim 9:  Abdul teaches the apparatus of claim 1 as discussed above.
Abdul does not teach an inert gas feeding line.  However, Kazumi et al. teaches injecting an inert gas downstream from the exit port of a polycondensation apparatus (¶0018).  Abdul and Kazumi et al. are analogous art as they are concerned with the same field of endeavor, namely polycondensation apparatuses.  It would have been obvious to a person having ordinary skill in the art to have added the inert gas line of Kazumi et al. to the apparatus of Abdul, and the motivation to do so would have been, as Kazumi et al. suggests, to remove moisture from the reaction and thus advance the polycondensation (¶0018).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul (DYNAMICS OF A HORIZONTAL PARTIALLY FILLED MULTI-STAGE ROTATING DISC-BLADE PROCESSOR FOR VISCOUS SYSTEMS, December 1996) in view of Vidaurri et al. (US Pat. 4,370,470).
Considering Claims 13:  Abdul teaches a continuous production device (pg. 5) of the structure 
    PNG
    media_image1.png
    611
    894
    media_image1.png
    Greyscale
comprising a reactor main body (Fig. 4-10); six discs/divider plates that divide the main body into a plurality of reaction vessels (pg. 27; Table 4-1), with a stirring blade attached to the surface of the divider plate, and where the stirring blades are spaced apart from the adjacent divider plate (Table 4-1, Figure 4-8, Figure 4-10); a liquid inlet/raw material supply unit configured to supply a raw material (Figure. 4-10); an outlet/raw material recovery unit configured to recover the reaction mixture (Figure 4-10); wherein each of the divider plates has a rotation center (Figure 4-8); the gas phase is in communication at the top of the reactor while the liquid phase components are in communication at the bottom of the reactor through the gap between the disc and the wall of the vessel (pg. 33, Figure 4-10).  Abdul teaches the reactor vessel as having a diameter of 9.5 inches, the diameter of the disc as being 8.75 and the clearance between the disc and the wall as being 0.375 inches (Table 4-1).  The area of the clearance (area of the total diameter-area of the disc) is 90.25π-76.57π and the area of the internal space of the reactor is 90.25π.  Therefore the percentage is the area of the clearance to the total area is 13.68/90.25 or 15%.
Abdul does not teach the polycondenastion reaction as being a desalting polycondensation.  However, Vidaurri et al. teaches performing a polyarylene sulfide polymerization/desalting polymerization in a continuous reactor (Abstract).  It would have been obvious to a person having ordinary skill in the art to have prepared the polymer of Vidaurri et al. in the reactor of Abdul, and the motivation to do so would have been, as Abdul suggests, it is a suitable reactor for polycondensation reactions.
Considering Claim 15:  Abdul teaches a gas outlet (Figure 4-10), which would necessarily remove moisture from gas phase with the rest of the gas phase.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul (DYNAMICS OF A HORIZONTAL PARTIALLY FILLED MULTI-STAGE ROTATING DISC-BLADE PROCESSOR FOR VISCOUS SYSTEMS, December 1996) as applied to claim 1 above.
Considering Claim 18:  Abdul teaches the continuous production device of claim 1 as shown above.  Abdul teaches the divider plate as having two blades on the surface of the plate (Figure 4-8).
	Abdul does not teach the blades as being arranged in a crisscross.  However, the blades can be arranged in two manners, parallel to each other or crisscrossed.  As such, there is a finite number of possible alternatives available to a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art to have tried a crisscross pattern for the arrangement of the blades, and the motivation to do so would have been, it is one a finite number of alternatives available to a person having ordinary skill in the art.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.
Considering Claim 19:  Abdul does not teach that a solid is present in the reaction mixture.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul (DYNAMICS OF A HORIZONTAL PARTIALLY FILLED MULTI-STAGE ROTATING DISC-BLADE PROCESSOR FOR VISCOUS SYSTEMS, December 1996) in view of Kamikawa et al. (US 2014/0316066).
Considering Claims 20 and 21:  Abdul teaches a continuous production device (pg. 5) of the structure 
    PNG
    media_image1.png
    611
    894
    media_image1.png
    Greyscale
comprising a reactor main body (Fig. 4-10); six discs/divider plates that divide the main body into a plurality of reaction vessels (pg. 27; Table 4-1), with a stirring blade attached to the surface of the divider plate, and where the stirring blades are spaced apart from the adjacent divider plate (Table 4-1, Figure 4-8, Figure 4-10); a liquid inlet/raw material supply unit configured to supply a raw material (Figure. 4-10); an outlet/raw material recovery unit configured to recover the reaction mixture (Figure 4-10); and a discharge line connected to the reactor main body to discharge gas and volatile components (Figure 4-10); wherein each of the divider plates has a rotation center (Figure 4-8); the gas phase is in communication at the top of the reactor while the liquid phase components are in communication at the bottom of the reactor through the gap between the disc and the wall of the vessel (pg. 33, Figure 4-10).  Abdul teaches the reactor vessel as having a diameter of 9.5 inches, the diameter of the disc as being 8.75 and the clearance between the disc and the wall as being 0.375 inches (Table 4-1).  The area of the clearance (area of the total diameter-area of the disc) is 90.25π-76.57π and the area of the internal space of the reactor is 90.25π.  Therefore the percentage is the area of the clearance to the total area is 13.68/90.25 or 15%.
	Abdul teaches using the reactor for polycondensation reactions (pg. 4), but doesn’t teach a desalting solution polycondensation.  The type of polymerization reaction is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Abdul does not teach a water removing unit connected to the discharge line.  However, Kamikawa et al. teaches sending the volatiles to a distillation unit/water removing unit, with the water being removed from the diol component being sent through a solvent recovery line to be recycled to the reaction (¶0147).  Abdul and Kamikawa et al. are analogous art as they are concerned with the same field of endeavor, namely apparatus for polyester production.  It would have been obvious to a person having ordinary skill in the art to have used the distillation tower of Kamikawa et al. in the apparatus of Abdul, and the motivation to do so would have been, as Kamikawa et al. suggests, to provide purified diol to be used in the reaction system (¶0147).


Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Abdul does not teach a divider plate with the stirring blade being only on the upstream side of the plate is not persuasive.  Abdul teaches the blades as being attached on either side of the rotating disc (pg. 34).  There are three options for the attachment of the stirring blades, the upstream side, the downstream side, or both sides.  Therefore, there are a finite number of recognizable alternatives.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.
B)  The applicant’s argument that Vidaurri et al. teaches that backflow should be minimized and thus is not compatible with Abdul is not persuasive.  Abdul teaches minimizing backmixing by controlling the gap between the disc blade and the reactor wall (pg. 40).  As such, the references are compatible as they both desire a minimization of backmixing during the polymerization reaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767